Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 25,
2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00490-CV


                         JAMES P. DOYLE, Appellant

                                         V.

 HOME STATE COUNTY MUTUAL INSURANCE COMPANY, Appellee

                     On Appeal from the 334th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-43922


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed March 2, 2015. On June 12, 2015,
the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.